Per Curiam.
The certiorari in this case was allowed to review an ordinance of the borough of Hewfield, in Gloucester county, dated September 19th, 1927, providing for the vacation of a portion of Helena street. The prosecutor writes down five reasons for setting aside the ordinance. First. Because Helena street has been a public street for over forty-five years, and the rights of the public acquired therein cannot be taken away by the ordinance. Second. The owners of the property on Helena street will be injured by the passage of the ordinance. Third. The ordinance takes public property and gives the same to private individuals. Fourth. The ordinance deprives the public of its rights in the street. Fifth. In other respects the ordinance is illegal and unjust.
The portion of Helena street vacated is between the right-of way of the West Jersey and Seashore Railroad Company and Church street, some nine hundred and ninety-five and seventy-two hundredths feet. The ordinance was passed in accordance with subdivision b, section 1, article 22, chapter 155. Pamph. L. 1925, pp. 392, 394.
Our reading of the record leads us to the conclusion that the Case is brought within the rule applied by this court in the ease of Kean v. City of Elizabeth, 54 N. J. L. 462. An extended discussion of the facts would serve no useful purpose. We can find nothing in the record that would justify the statement that the ordinance takes public property and gives the same to private individuals.
Our conclusion is that the ordinance is sustained as valid. The certiorari is dismissed, with costs.